The Chancellor.
There are, perhaps, .some questions in the case which ought to be settled at law, for the purpose of establishing the complainant’s right, before the court should act •by injunction. There is, .also, a difficulty in the way of an injunction.growing out of the length of time during which the complainant has slept over his rights, if he has any. But aside •from these matters, it is clear that, in the present position of things, this is not a case for the interposition of this court by injunction.
It is.not an application by the owner of a .mill seat, to prevent the obstruction or diversion of the stream. An injunction -is sought by the complainant as a means of compelling the company to make him compensation for the use of the water.
• This must be its only object; for the complainant having conveyed the mill seat, has no use for the water himself. The only benefit -he can derive from Iris present position, under the reservation in his deed to Winter, (assuming that such a.reser-vatiomis good,l is from the actual use of the water by the defendants ; and there is nothing to show that an action at law ■would not yield him any compensation a court of law might award him; and there is nothing of the character of irreparable injury to the complainant by the .defendants’ use of the water.
.Motion denied.